DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Specifically, representative Claim 1 recites:
A method for detecting an anomalous event occurring in a water distribution system (WDS) equipped with a SCADA system and an AMI system, comprising: receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS, the at least one hydraulic meter including a pressure meter, wherein receiving the periodic hydraulic measurements includes receiving the periodic hydraulic measurements from the SCADA system and from the AMI system, the periodic hydraulic measurements including measurements of water usage at the end user premises; and based at least in part on the hydraulic measurements and a hydraulic model of the WDS, determining when an anomalous event occurs in the WDS, wherein the hydraulic model uses input parameters specifying a physical geometry of the WDS and specifying selected system values for calculating expected pressures in the WDS. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 

For example, steps of “receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS (Examiner’s Note: A mere data gathering step); determining when an anomalous event occurs in the WDS (analysis and determination based upon comparison)”, both of which can be performed in the human mind, are treated as belonging to mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims lack additional elements to integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  

The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 through 7 and 9 through 16 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Claim Rejections - 35 USC § 103
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 7, 10 through 13, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US Patent 7920983, herein referred to as Peleg), in view of Jung et al. (Optimal Node Grouping for Water Distribution System Demand Estimation, MDPI, Water (2016), 8, pg. 160), herein referred to as Jung).

Regarding Claim 1, Peleg teaches: A method for detecting an anomalous event occurring in a water distribution system (WDS) equipped with a SCADA system (Col. 2, lines 12-26; Col. 7, lines 19-39), comprising: receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS (Col. 7, lines 19-39; Fig. 1; Fig. 12-15), the at least one hydraulic meter including a pressure meter (Col. 7, lines 19-39), wherein receiving the periodic hydraulic measurements includes receiving the periodic hydraulic measurements -from the SCADA (Col. 17, lines 17-39); and based at least in part on the hydraulic measurements and a hydraulic model of the WDS, determining when an anomalous event occurs in the WDS (Fig. 1-3, 8 ,12-15), wherein the hydraulic model uses input parameters specifying a physical geometry of the WDS and specifying selected system values for calculating expected pressures in the WDS ((15), (19), (23), and Fig. (1-3)).

Regarding Claim 2, the combination of the above references teach: The method of claim 1, further comprising performing functional data analysis (FDA) to generate an FDA model characterizing the received hydraulic measurements when obtained under normal operating conditions of the WDS, wherein determining when an anomalous event occurs is also based at least in part on the FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung). 
Regarding Claim 7, Peleg further teaches: The method of claim 2, wherein determining that an anomalous event has occurred includes generating predicted hydraulic values at selected locations in the WDS from the FDA model and comparing the predicted hydraulic values to measured hydraulic values (Col. 18, lines 25-39).
Regarding Claim 10, Peleg further teaches: The method of claim 1, wherein the anomalous event is a pipe burst (Col. 11, lines 65-67, Col. 12, lines 1-6). 

Regarding Claim 12, Peleg further teaches: The method of claim 1 wherein the hydraulic meter located at least some of the end user premises include a pressure meter and a flow meter such that the received hydraulic measurements include pressure and water flow measurements (Col. 7, lines 19-39).
Regarding Claim 13, Peleg further teaches: The method of claim 1 wherein determining when an anomalous event occurs in the WDS includes determining in real-time when an anomalous event occurs in the WDS (Fig. 10; Col. 20, lines 22-34).
Regarding Claim 16, Peleg further teaches: The method of claim 7 wherein determining when an anomalous event occurs in the WDS includes determining that a cluster of hydraulic meters within a defined spatial location provide hydraulic values that deviate from the predicted hydraulic values (Col. 22, lines 4-67, Col. 23, lines 1-52).

Claims 3, 4, 6, 9, and 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Jung in view of Cussonneau et al. (US20190004484A1, herein referred to as Cussonneau).

Regarding Claim 3, the combination of Peleg and Jung teach: The method of claim 2, wherein performing FDA to generate an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but doesn’t specifically teach selecting parameters for use in the FDA model based on the hydraulic model. 

	Regarding Claim 4, The combination of the above references teach: The method of claim 2, wherein performing FDA to generate an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but doesn’t specifically teach includes tuning parameters used in the FDA model based in part on the hydraulic model of the WDS.
However, in a related field, Cussonneau teaches tuning parameters used in the FDA model based in part on the hydraulic model of the WDS (Fig. 4, (211, 270, and 271), Fig. 5, 6, Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the tuning of parameters in order to filter and acquire a specific type of data.

Regarding Claim 6, The combination of the above references teaches all of the method of claim 2 to include an FDA (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but fails to specifically disclose wherein the FDA employs a technique to characterize the received hydraulic measurements selected from the group including wavelets, Fast Fourier Transform (FFT) analysis and polynomial functions. However, in 

Regarding Claim 9, the combination of the above references teaches all of the method of claim 1, but fails to teach: further comprising determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements. 
However, in a related field, Cussonneau teaches: further comprising determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements. (Fig. 4, [0097], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements in order to reduce the amount of damage caused by the event and cost associated with said damage. 


However, in a related field, Cussonneau teaches: determining, for each hydraulic measurement, a mean residual value that is defined as a difference between a value of a hydraulic measurement and a mean predicted value for the hydraulic measurement calculated from the FDA model ([0133], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: determining, for each hydraulic measurement, a mean residual value in order to better analyze, correlate and identify an anomalous event. 
Regarding Claim 15, Peleg further teaches: The method of claim 14 further comprising identifying a pattern in a number of hydraulic meters that indicate an occurrence of a decrease in the mean residual value and determining that an anomalous event has occurred based at least in part on the pattern (Col. 15, Lines 15-63, Col. 3, lines 12-26, Col. 4, lines 32-60, Peleg).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Jung in view of Piller et al. (A hydraulic model for water distribution systems incorporating both inertia and leakage, Conference: Water Management Challenges in Global Change, Volume: 1/2, 2007, herein referred to as Piller).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: S.R. Mounce (Cloud based machine learning approaches for leakage assessment and management in smart water networks, Elsevier, Procedia Engineering, Vol. 119, 2015, 43-52) teaches: leak management, integrating fixed flow and pressure instrumentation, advanced (smart) metering infrastructure and novel instruments (capable of high resolution monitoring) outputting example data analysis results for this site using the AURA-Alert anomaly detection system for
Condition Monitoring.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863      

/NATALIE HULS/           Primary Examiner, Art Unit 2863